Appellant earnestly insists that we erred in not sustaining the contention set forth in his bill of exceptions No. 2, which complains of the refusal of the trial court to strike from the record the testimony of the officers who found on the premises of one Floyd an illicit still used in connection with the manufacture of liquor charged against appellant. There is nothing in the bill of exceptions which shows any forcible entry upon the premises of Floyd, or any other act connected with the finding of said still, which would bring the testimony within any of the cases referred to by appellant in his motion. *Page 435 
Appellant also again urges that the State should not have been permitted to use certain witnesses in rebuttal whose names did not appear upon the indictment, and claims that such testimony was very hurtful to his cause and was a great surprise to his counsel. Our procedure permits one on trial to make application for continuance or postponement in the event unforeseen testimony is offered against him, and in case he brings himself within the very reasonable rules laid down in regard to such matters, and his request is refused, this court has reversed; but in the instant case there was no such request and no effort made to postpone or continue, and if appellant's counsel was surprised to any great extent at the testimony of said witnesses, same is not made known to us in any legal manner. The mere introduction of witnesses whose names or presence are unknown to appellant, of itself constitutes no ground for the reversal of cases by this court.
In the absence of a statement of facts we are unable to give further consideration to appellant's contention that the evidence does not support the judgment.
The motion for rehearing will be overruled.
Overruled.